Case 2:16-cv-03714-GW-AGR Document 2241 Filed 07/23/20 Page 1 of 6 Page ID
                               #:146243



 1 QUINN EMANUEL URQUHART
     & SULLIVAN, LLP
 2 James R. Asperger (Bar No. 083188)
   jimasperger@quinnemanuel.com
 3 865 S. Figueroa St., 10th Floor
   Los Angeles, California 90017
 4 Telephone: (213) 443-3000
   Facsimile: (213) 443-3100
 5
   Kevin P.B. Johnson (Bar No. 177129)
 6 kevinjohnson@quinnemanuel.com
   Todd M. Briggs (Bar No. 209282)
 7 toddbriggs@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 8 Redwood Shores, California 94065
   Telephone: (650) 801-5000
 9 Facsimile: (650) 801-5100
10 Attorneys for Plaintiff,
   the California Institute of Technology
11
12                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
13
14
15 THE CALIFORNIA INSTITUTE OF                  Case No. 2:16-cv-3714-GW-AGRx
   TECHNOLOGY,     a    California
16 Corporation,                                 CALTECH’S APPLICATION FOR
                                                COSTS OF VISUAL AIDS
17                                              PURSUANT TO CIVIL LOCAL
                      Plaintiff,                RULE 54-3.12
18       vs.
     BROADCOM LIMITED, BROADCOM                 Hon. George H. Wu
19   CORPORATION,           AVAGO               United States District Court Judge
     TECHNOLOGIES LIMITED, AND
20   APPLE INC.,
21                    Defendants.

22
23
24
25
26
27
28
                                                               Case No. 2:16-cv-3714-GW-AGRx
        CALTECH’S APPLICATION FOR COSTS OF VISUAL AIDS PURSUANT TO CIVIL LOCAL RULE 54-3.12
Case 2:16-cv-03714-GW-AGR Document 2241 Filed 07/23/20 Page 2 of 6 Page ID
                               #:146244



 1         Pursuant to the Court’s Local Rules, costs for visual aids may be taxed only
 2 “[u]pon order of the Court.” L.R. 54-3.12. The local rules also require that “[i]f a
 3 court order or stipulation is required by these rules to support a particular item of
 4 costs, the order or stipulation must also be attached” to the costs application, which
 5 is due within 14 days of entry of judgment. L.R. 54-2.1. Given that the Court
 6 issued its final rulings denying Defendants’ post-trial motion (Dkt. 2238) and
 7 granting-in-part Plaintiff the California Institute of Technology’s (“Caltech”) post-
 8 trial motion (Dkt. 2239) on July 20, 2020, confirming that Caltech is the prevailing
 9 party under Fed. R. Civ. P. 54(d), Caltech respectfully submits this request for an
10 order regarding taxation of visual aid costs. If the Court enters such an order,
11 Caltech will include it in its costs application.
12         Taxation is permitted for a prevailing party’s reasonable costs incurred in the
13 preparation and duplication of “visual aids reasonably necessary to assist the jury or
14 the Court in understanding the issues at the trial,” L.R. 54-3.12, as well as
15 demonstratives used for technology tutorials and Markman hearings. See, e.g.,
16 Enovsys LLC v. AT&T Mobility LLC, No. 11-cv-5210-SS, 2016 WL 7430618, at *6
17 (C.D. Cal. June 15, 2016) (“In addition to materials prepared for and used at trial,
18 recoverable costs may also include ‘demonstratives for tutorials and Markman
19 hearings when they are reasonably necessary to assist the court in understanding the
20 issues.’”) (quoting Computer Cache Coherency Corp. v. Intel Corp., No. 05-cv-
21 1766-RMW, 2009 WL 5114002, at *1 (N.D. Cal. Dec. 18, 2009)); Juno
22 Therapeutics, Inc., et al. v. Kite Pharma, Inc., Case No. 2:17-cv-07639 SJO-KS,
23 2020 WL 2220206, at *4 (C.D. Cal. Apr. 2, 2020) (approving application for visual
24 aid costs of $190,677.15); Apple Inc. v. Samsung Elecs. Co., No. 12-cv-0630-LHK,
25 2015 WL 4967769, at *10 (N.D. Cal. Aug. 20, 2015) (awarding the prevailing party
26 $458,487.50 in costs for preparation of trial graphics and demonstratives). Caltech
27 respectfully submits that its visual aid costs, totaling $246,132.00 as reflected in
28

                                              -1-               Case No. 2:16-cv-3714-GW-AGRx
         CALTECH’S APPLICATION FOR COSTS OF VISUAL AIDS PURSUANT TO CIVIL LOCAL RULE 54-3.12
Case 2:16-cv-03714-GW-AGR Document 2241 Filed 07/23/20 Page 3 of 6 Page ID
                               #:146245



 1 Exhibit A, were reasonably necessary in assisting the jury and the Court in these
 2 proceedings.
 3         As the Court has noted, this case was “a very complicated patent case.”
 4 12/20/19 Tr. at 12:1-5; see also 1/15/20 PM Tr. at 12:21-13:2 (defense counsel
 5 admitting “it is complicated technology” and “[i]t’s going to take a bit of work to
 6 learn it”). The Court also noted that graphics, like the technology tutorial presented
 7 to the jury, were important in this case because it was “ so complicated they're [the
 8 jury] never going to understand.” 1/14/20 AM Tr. at 5:3-5:7. The case culminated
 9 in a trial that spanned ten days, involved 14 witnesses, and covered complex
10 scientific issues underlying Caltech’s irregular-repeat accumulate error correction
11 code invention. At the conclusion of trial, the jurors rendered a verdict siding with
12 Caltech on every issue, and awarding Caltech’s full request of $1.1 billion.
13         Caltech’s technology tutorial, Markman graphics, and trial graphics were
14 reasonably necessary to assist both the Court and the jury in understanding the
15 claims of the patents-in-suit and the claims and defenses presented at trial. See Juno
16 Therapeutics, Inc. v. Kite Pharma, Inc., No. 2:17-CV-07639 SJO-KS, 2020 WL
17 2220206, at *3 (C.D. Cal. Apr. 2, 2020) (allowing costs of graphics used during
18 technology tutorial, Markman hearing, and trial because “the technology in the case
19 was complex, … the graphics presentations greatly enhanced the Court’s
20 understanding of the technology … [and] were necessary to streamline the case and
21 aid comprehension of the jury.”); see also Enovsys, 2016 WL 7430618, at *10
22 (allowing costs of visual aids where “the issues raised at trial were technical and
23 complex, and visual aids were necessary for the jury’s understanding of the issues”);
24 Syneron Medical Ltd. v. Invasix, Inc., No. 16-cv-0143-DOC, 2019 WL 1878346, at
25 *3 (C.D. Cal. Feb. 7, 2019) (allowing costs of visual aids because “[t]his case
26 involved patents and technology” that “was highly technical”); Computer Cache,
27 2009 WL 5114002, at *2 (allowing costs of visual aids and remarking that “[w]hen
28 a patent infringement suit involves complicated subject matter, it may be reasonably
                                                                Case No. 2:16-cv-3714-GW-AGRx
         CALTECH’S APPLICATION FOR COSTS OF VISUAL AIDS PURSUANT TO CIVIL LOCAL RULE 54-3.12
Case 2:16-cv-03714-GW-AGR Document 2241 Filed 07/23/20 Page 4 of 6 Page ID
                               #:146246



 1 necessary to prepare visual aids to help the court understand the issues”) (citations
 2 omitted). Accordingly, Caltech seeks the costs of physically preparing the
 3 PowerPoint slides used at:
 4         (1)   the technology tutorial held on June 15, 2017, see Dkt. No. 185;
 5         (2)   the Markman hearing, held on June 29, 2017, see id.; and
 6         (3)   trial, including the technology tutorial for the jury, opening and closing
 7               slides, and demonstratives used with Caltech’s witnesses.
 8 See Exhibit A. Courts in this district have routinely permitted recovery of costs of
 9 such visual aids. See, e.g., Juno Therapeutics, 2020 WL 2220206, at *3 (finding the
10 graphics presentations “were necessary to streamline the case and aid
11 comprehension of the jury” and therefore taxable); Syneron Medical, 2019 WL
12 1878346, at *3 (finding that “preparation of the slide decks was reasonably
13 necessary” to warrant taxation of costs); Enovsys, 2016 WL 7430618, at *8-*10
14 (granting costs of visual aids prepared in anticipation of Markman hearing, motion
15 to strike hearing, and trial); Andresen v. Int’l Paper Co., No. 13-cv-2079-CAS, 2015
16 WL 3648972, at *9 (C.D. Cal. June 10, 2015) (allowing costs for the “direct
17 production of visuals”).
18         Moreover, given both the benefits of the visual aids and the amount of money
19 at stake in this case, Caltech’s requested costs are both appropriate and reasonable.
20 See, e.g., Juno Therapeutics, 2020 WL 2220206, at *3 (“Such a substantial amount
21 at stake further justifies the graphics presentations”); Enovsys, 2016 WL 7430618, at
22 *10 (“The amount at stake in this litigation was in the millions of dollars, which
23 warranted careful and detailed presentation of the challenged technologies.”);
24 Competitive Techs. v. Fujitsu Ltd., No. 02-cv-1673-JCS, 2006 WL 6338914, at *9
25 (N.D. Cal. Aug. 23, 2006) (“Given the potential financial impact of this lawsuit, the
26 cost of the demonstratives was reasonable in light of their usefulness.”).
27         Indeed, one of the Defendants has previously sought, and received, taxation
28 of costs for visual aids at twice the amount that Caltech is requesting in this case.
                                                                Case No. 2:16-cv-3714-GW-AGRx
         CALTECH’S APPLICATION FOR COSTS OF VISUAL AIDS PURSUANT TO CIVIL LOCAL RULE 54-3.12
Case 2:16-cv-03714-GW-AGR Document 2241 Filed 07/23/20 Page 5 of 6 Page ID
                               #:146247



 1 See Apple., 2015 WL 4967769, at *10 (awarding Apple $458,487.50 in costs for
 2 preparation of trial graphics and demonstratives).
 3         Caltech has carefully reviewed the attached invoices and removed costs
 4 associated with in-court technical assistance, equipment rentals, and other costs not
 5 directly related to the production of reasonably necessary visual aids. The invoices
 6 attached in Exhibit A from Caltech’s graphics vendor, RLM / TrialGraphix, include:
 7              July 26, 2017 invoice totaling $21,468.75, relating to costs for
 8               preparing the technology tutorial for the Court and slides for the
 9               Markman hearing, with entries for meetings with attorneys, in-court
10               support and transportation expenses excluded;
11              January 17, 2020 invoice totaling $258.00, corresponding to costs for
12               preparing demonstrative boards for the jury at trial.
13              January 20, 2020 invoice totaling $2,580.00, corresponding to costs for
14               preparing demonstrative boards for the jury at trial.
15              January 20, 2020 invoice totaling $1,806.00, corresponding to costs for
16               preparing demonstrative boards for the jury at trial.
17              January 27, 2020 invoice totaling $172.00, corresponding to costs for
18               preparing demonstrative boards for the jury at trial.
19              January 28, 2020 invoice totaling $258.00, corresponding to costs for
20               preparing demonstrative boards for the jury at trial.
21              January 28, 2020 invoice totaling $258.00, corresponding to costs for
22               preparing demonstrative boards for the jury at trial.
23              February 13, 2020 invoice totaling $219,331.25, relating to costs for
24               preparing PowerPoint slides and the technology tutorial for trial, with
25               entries for logistics, “hot seat” in-court operation, expenses, and other
26               non-taxable costs excluded.
27         Accordingly, in the event judgment is entered in its favor, Caltech
28 respectfully requests an order approving taxation of costs of its visual aids, and
                                                                Case No. 2:16-cv-3714-GW-AGRx
         CALTECH’S APPLICATION FOR COSTS OF VISUAL AIDS PURSUANT TO CIVIL LOCAL RULE 54-3.12
Case 2:16-cv-03714-GW-AGR Document 2241 Filed 07/23/20 Page 6 of 6 Page ID
                               #:146248



 1 specifically in the amount of $246,132.00, which Caltech can include in its costs
 2 application due within 14 days of entry of judgment.
 3
 4
     DATED: July 23, 2020               Respectfully submitted,
 5
 6                                       By /s/ James R. Asperger
                                           James R. Asperger
 7
                                           jimasperger@quinnemanuel.com
 8                                         QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
 9
                                           865 S. Figueroa St., 10th Floor
10                                         Los Angeles, California 90017
11                                         Telephone: (213) 443-3000
                                           Facsimile: (213) 443-3100
12
13                                          Attorneys for Plaintiff,
                                            California Institute of Technology
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 2:16-cv-3714-GW-AGRx
        CALTECH’S APPLICATION FOR COSTS OF VISUAL AIDS PURSUANT TO CIVIL LOCAL RULE 54-3.12
